*758In support of their respective motion and cross motion, the defendants established, prima facie, that they did not create or have actual or constructive notice of the alleged hazardous condition which caused the plaintiffs personal injuries (see generally Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). In opposition, the plaintiff failed to raise a triable issue of fact. Contrary to the plaintiffs contention, the motion and cross motion were not premature. The mere hope or speculation that evidence sufficient to defeat a motion for summary judgment may be uncovered is an insufficient basis for denying the motions (see Min Whan Ock v City of New York, 34 AD3d 542, 543 [2006]; Lopez v WS Distrib., Inc., 34 AD3d 759, 760 [2006]). Accordingly, the Supreme Court should have granted the motion and cross motion. Dillon, J.E, Dickerson, Eng and Leventhal, JJ., concur.